             Case 7:21-cv-05915 Document 1 Filed 07/09/21 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 Miriam Sofer,                                                        Case No.: 7:21-cv-5915
 individually and on behalf of all others similarly situated,
                                           Plaintiff,
                                                                      CLASS ACTION COMPLAINT
              -v.-                                                    DEMAND FOR JURY TRIAL
 Enhanced Recovery Company, LLC,
                                        Defendants.

       Plaintiff Miriam Sofer brings this Class Action Complaint by and through her attorneys

against Defendants Enhanced Recovery Company, LLC (“ERC”), individually and on behalf of a

class of all others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure,

based upon information and belief of Plaintiff’s counsel, except for allegations specifically

pertaining to Plaintiff, which are based upon Plaintiff's personal knowledge.

                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      The Fair Debt Collection Practices Act (“FDCPA’) was enacted in response to the

"abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by many

debt collectors." 15 U.S.C. §1692(a). This was because "abusive debt collection practices contribute

to the number of personal bankruptcies, to material instability, to the loss of jobs, and to invasions

of individual privacy." Id. The Act concluded that "existing laws…[we]re inadequate to protect

consumers," and that "'the effective collection of debts" does not require "misrepresentation or other

abusive debt collection practices." 15 U.S.C. §§ 1692(b) & (c).

       2.      The purpose of the Act was not only to eliminate abusive debt collection practices,

but also to ensure “that those debt collectors who refrain from using abusive debt collection practices

are not competitively disadvantaged." Id. § 1692(e). After determining that the existing consumer




                                                  1
             Case 7:21-cv-05915 Document 1 Filed 07/09/21 Page 2 of 11




protection laws were inadequate, Id. § 1692(b), consumers were given a private cause of action

against debt collectors who fail to comply with the Act. § 1692k.

                                 JURISDICTION AND VENUE

       3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court also has pendant jurisdiction over the State law claims, if any,

in this action pursuant to 28 U.S.C. § 1367(a).

       4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

a substantial part of the events or omissions giving rise to the claim occurred and where the Plaintiff

resides.

                                   NATURE OF THE ACTION

       5.      Plaintiff brings this class action on behalf of a class of New York consumers under

Section 1692 et seq. of Title 15 of the United States Code, also known as the Fair Debt Collections

Practices Act ("FDCPA"), and

       6.      Plaintiff is seeking damages and declaratory relief.

                                             PARTIES

       7.      Plaintiff is a resident of the State of New York, County of Rockland.

       8.      Defendant ERC is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with an address for service c/o Corporation Service Company,

80 State Street, Albany, New York, 12207.

       9.      Upon information and belief, Defendant ERC is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

                                     CLASS ALLEGATIONS
             Case 7:21-cv-05915 Document 1 Filed 07/09/21 Page 3 of 11




       10.     Plaintiff brings this claim on behalf of the following class, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

       11.     The Class consists of:

               a. all individuals with addresses in the State of New York;

               b. to whom Defendant ERC sent a collection letter;

               c. attempting to collect a consumer debt;

               d. that states a zero-balance for interest and/or fees;

               e. although the total balance actually includes interest and/or fees, whether that

                   interest and/or fees accrued pre- or post- charge-off; and

               f. which letter was sent on or after a date one (1) year prior to the filing of this

                   action and on or before a date twenty-one (21) days after the filing of this action.

       12.     The identities of all class members are readily ascertainable from the records of

Defendant and those companies and entities on whose behalf it attempts to collect and/or has

purchased debts.

       13.     Excluded from the Plaintiff Class are the Defendant and all officers, members,

partners, managers, directors and employees of the Defendant and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate families.

       14.     There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue is

whether the Defendant’s written communication to consumers, in the forms attached as Exhibit A,

violate 15 U.S.C. §§ 1692e, 1692f and 1692g.

       15.     The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the Plaintiff
             Case 7:21-cv-05915 Document 1 Filed 07/09/21 Page 4 of 11




Class defined in this complaint. The Plaintiff has retained counsel with experience in handling

consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor her attorneys

have any interests, which might cause them not to vigorously pursue this action.

       16.     This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

defined community interest in the litigation:

               a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                   that the Plaintiff Class defined above is so numerous that joinder of all members

                   would be impractical.

               b. Common Questions Predominate: Common questions of law and fact exist as

                   to all members of the Plaintiff Class and those questions predominance over any

                   questions or issues involving only individual class members. The principal issue

                   is whether the Defendant’s written communication to consumers, in the form

                   attached as Exhibit A, violate 15 U.S.C. §§ 1692e, 1692f and 1692g.

               c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                   The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                   Defendant’s common uniform course of conduct complained of herein.

               d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                   class members insofar as Plaintiff has no interests that are adverse to the absent

                   class members. Plaintiff is committed to vigorously litigating this matter.

                   Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                   complex legal issues, and class actions. Neither the Plaintiff nor counsel have
             Case 7:21-cv-05915 Document 1 Filed 07/09/21 Page 5 of 11




                   any interests which might cause them not to vigorously pursue the instant class

                   action lawsuit.

               e. Superiority: A class action is superior to the other available means for the fair

                   and efficient adjudication of this controversy because individual joinder of all

                   members would be impracticable. Class action treatment will permit a large

                   number of similarly situated persons to prosecute their common claims in a single

                   forum efficiently and without unnecessary duplication of effort and expense that

                   individual actions would engender.

       17.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff Class

predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy.

       18.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues pursuant

to Fed. R. Civ. P. 23(c)(4).

                                     FACTUAL ALLEGATIONS

       19.     Plaintiff repeats the above allegations as if set forth here.

       20.     Some time prior to March 4, 2021, Plaintiff allegedly incurred an obligation to non-

party Barclays Bank Delaware (“Barclays”).

       21.     The obligation arose out of transactions incurred primarily for personal, family, or

household purposes, specifically Barclays personal credit card and purchases.

       22.     The alleged Barclays obligation is a "debt" as defined by 15 U.S.C.§ 1692a (5).

       23.     Barclays is a "creditor" as defined by 15 U.S.C.§ 1692a (4).
               Case 7:21-cv-05915 Document 1 Filed 07/09/21 Page 6 of 11




         24.    According to Defendant’s letter described below, Barclays placed Plaintiff’s account

with ERC for collection.

         25.    Defendant ERC collects and attempts to collect debts incurred or alleged to have

been incurred for personal, family or household purposes on behalf of creditors using the United

States Postal Services, telephone and internet.

                                 Violation - March 4, 2021 Collection Letter

         26.    On or about March 4, 2021, Defendant ERC, sent Plaintiff a collection letter

regarding the alleged debt, originally owed to Barclays. See Letter attached as Exhibit A.

         27.    The collection letter states:

                    Original Creditor: Barclays Bank Delaware
                    Original Balance: $4,413.11
                    Interest Accrued: $0.00
                    Non-interest Charges & Fees: $0.00
                    Payments to Date: $0.00

         28.    The letter lists the “Interest Accrued” as $0.00.

         29.    The letter lists the “Non-interest Charges & fees” as $0.00.

         30.    The letter then states that the “Original Balance” is $4,413.11.

         31.    However, these amounts are false or deceptive.

         32.    In fact, the alleged “Original Balance” includes interest or fees, or both.

         33.    This interest and/or fees were charged either before the account was charged off or

after.

         34.    By the time a credit card account is sold, invariably there are interest or fees owed

on the debt.

         35.    In addition, Plaintiff had previously received dunning letters and/or account

statements regarding the underlying alleged debt that included interest in the total balance.
               Case 7:21-cv-05915 Document 1 Filed 07/09/21 Page 7 of 11




         36.       To state that the interest and fees balance are both $0.00 is therefore false, deceptive,

misleading, and unfair.

         37.       Defendant was confused as to the correct balance and how much, if any, of that

amount is attributable to interest or fees.

         38.       Moreover, the term “Original Balance” is also improper.

         39.       Original Balance implies that this is the amount of purchases that remain unpaid on

the credit card.

         40.       However, the “Original Balance” stated in the Letter includes interest or fees or both,

in addition to the unpaid amount of credit used.

         41.       It is therefore not the Original Balance but a modified or adjusted balance.

         42.       Defendant was therefore unable to evaluate her options of how to handle this debt.

         43.       Because of this, Defendant expended time, money, and effort in determining the

proper course of action.

         44.       Plaintiff also disputes the amount of interest and/or fees charged on this alleged debt.

         45.       Plaintiff therefore disputes the total balance due as listed in the letter.

         46.       Because the existence of interest and fees was stated as zero but was in fact concealed

and included in the total amount due, Plaintiff was confused as to which debt this referred and

whether the amounts stated in the letter are incorrect or inconsistent with his personal knowledge.

         47.       Because of this, Plaintiff also suspected that the letter was fraudulent in whole or in

part.

        48.        Plaintiff would have pursued a different course of action were it not for Defendant’s

violations.

         49.       In addition, Defendant suffered emotional harm due to Defendant’s improper acts.
              Case 7:21-cv-05915 Document 1 Filed 07/09/21 Page 8 of 11




        50.     These violations by Defendant were knowing, willful, negligent and/or intentional,

and Defendant did not maintain procedures reasonably adapted to avoid any such violations.

      51.       Defendant’s collection efforts with respect to this alleged debt from Plaintiff caused

Plaintiff to suffer concrete and particularized harm, inter alia, because the FDCPA provides Plaintiff

with the legally protected right to be not to be misled or treated unfairly with respect to any action

for the collection of any consumer debt.

      52.       Defendant’s deceptive, misleading and unfair representations with respect to its

collection efforts were material misrepresentations that affected and frustrated Plaintiff's ability to

intelligently respond to Defendant’s collection efforts because Plaintiff could not adequately

respond to Defendant’s demand for payment of this debt.

      53.       Defendant’s actions created an appreciable risk to Plaintiff of being unable to

properly respond or handle Defendant’s debt collection.

      54.       Plaintiff was confused and misled to her detriment by the statements in the dunning

letter, and relied on the contents of the letter to her detriment.

        55.     As a result of Defendant’s deceptive, misleading and false debt collection practices,

Plaintiff has been damaged.


                                    COUNT I
            VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                              15 U.S.C. §1692e et seq.

        56.     Plaintiff repeats the above allegations as if set forth here.

        57.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to, 15 U.S.C. § 1692e.

        58.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.
               Case 7:21-cv-05915 Document 1 Filed 07/09/21 Page 9 of 11




         59.    Defendants violated said section by making false, deceptive, and misleading

representations, as described above, in violation of §§ 1692e, 1692e (2), and 1692e (10).

         60.    By reason thereof, Defendants are liable to Plaintiff for judgment that Defendant’s

conduct violated Section 1692e, et seq. of the FDCPA and Plaintiff is entitled to actual damages,

statutory damages, costs and attorneys’ fees.

                                   COUNT II
           VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                             15 U.S.C. §1692f et seq.

         61.    Plaintiff repeats the above allegations as if set forth here.

         62.    Alteratively, Defendant’s debt collection efforts attempted and/or directed towards

the Plaintiff violated various provisions of the FDCPA, including but not limited to, 15 U.S.C. §

1692f.

         63.    Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

unconscionable means in connection with the collection of any debt.

         64.    Defendants violated this section by unfairly stating that no interest was owed and by

unfairly stating that no fees were owed, when in fact one or both were actually owed.

         65.    By reason thereof, Defendant are liable to Plaintiff for judgment that Defendant’s

conduct violated Section 1692f, et seq. of the FDCPA and Plaintiff is entitled to actual damages,

statutory damages, costs and attorneys’ fees.

                                   COUNT III
           VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                             15 U.S.C. §1692g et seq.

         66.    Plaintiff repeats the above allegations as if set forth here.

         67.    Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

         68.    Pursuant to 15 U.S.C. § 1692g:
             Case 7:21-cv-05915 Document 1 Filed 07/09/21 Page 10 of 11




                   Within five days after the initial communication with a consumer in

                   connection with the collection of any debt, a debt collector shall… send the

                   consumer a written notice containing –…

                       (1) the amount of the debt;

       69.     Defendant violated this section by improperly stating the amount of the debt and its

component parts, as described above.

       70.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendant’s

conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.

                                 DEMAND FOR TRIAL BY JURY

       71.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Miriam Sofer, individually and on behalf of all others similarly

situated, demands judgment from Defendants ERC as follows:

       a)      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Eliyahu Babad, Esq., as Class Counsel;

       b)      Awarding Plaintiff and the Class statutory damages;

       c)      Awarding Plaintiff and the Class actual damages;

       d)      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       e)      Awarding pre-judgment interest and post-judgment interest; and
        Case 7:21-cv-05915 Document 1 Filed 07/09/21 Page 11 of 11




   f)      Awarding Plaintiff and the Class such other and further relief as this Court may deem

just and proper.


Dated: July 9, 2021                             Respectfully submitted,

                                                        Stein Saks PLLC

                                                        s/ Eliyahu Babad
                                                        By: Eliyahu Babad, Esq.
                                                        Bar No. EB2448
                                                        One University Plaza, Suite 620
                                                        Hackensack, NJ 07601
                                                        Phone: (201) 282-6500 ext. 121
                                                        Fax: (201) 282-6501
                                                        EBabad@SteinSaksLegal.com

                                                        Attorneys for Plaintiff
